

117 S2777 IS: Equitable Payments for Nursing Facilities Act of 2021
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2777IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Schatz (for himself, Ms. Murkowski, Ms. Hirono, and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to authorize the Secretary of Health and Human Services to make adjustments to payment rates for skilled nursing facilities under the Medicare program to account for certain unique circumstances.1.Short titleThis Act may be cited as the Equitable Payments for Nursing Facilities Act of 2021.2.Authorizing the Secretary of Health and Human Services to make adjustments to payment rates for skilled nursing facilities under the Medicare program to account for certain unique circumstancesSection 1888(e)(4)(G) of the Social Security Act (42 U.S.C. 1395yy(e)(4)(G)) is amended by adding at the end the following new clause:(iv)Adjustment for unique circumstancesThe Secretary may provide for such adjustments as determined appropriate by the Secretary to take into account the unique circumstances of skilled nursing facilities located in Alaska or Hawaii..